COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §

                                                  §
 IN RE: ODYSSEY HEALTHCARE, INC.                                 No. 08-09-00174-CV
 and GEORGE PORTILLO,                             §
                                                            AN ORIGINAL PROCEEDING
                   Relators.                      §
                                                                    IN MANDAMUS
                                                  §

                                                  §

                               MEMORANDUM OPINION
                         ON PETITION FOR WRIT OF MANDAMUS

       Relators, Odyssey Healthcare, Inc. and George Portillo, ask this Court to issue a writ of

mandamus against the Honorable Carlos Villa, Judge of the County Court at Law No. 5 of El Paso

County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827
S.W.2d 833, 840 (Tex. 1992)(orig. proceeding). Moreover, there must be no other adequate remedy

at law. Id. Based on the record before us, we are unable to conclude that Relators are entitled to

mandamus relief. Accordingly, we deny mandamus relief. See TEX .R.APP .P. 52.8(a). Further, we

lift the stay entered by previous written order of this Court.


August 12, 2009
                                                       ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.